T.C. Memo. 2007-106



                      UNITED STATES TAX COURT



                 EDWARD W. CLOUGH, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 21898-05L.              Filed April 30, 2007.



     Edward W. Clough, pro se.

     Louise R. Forbes, for respondent.



             MEMORANDUM FINDINGS OF FACT AND OPINION


     MARVEL, Judge:   Pursuant to section 6330(d),1 petitioner

seeks review of respondent’s determination to proceed with the

collection of petitioner’s 1996, 1997, 1998, and 2000 Federal

income tax liabilities.


     1
       Unless otherwise indicated, all section references are to
the Internal Revenue Code.
                                 - 2 -

                            FINDINGS OF FACT

     Some of the facts have been stipulated.     We incorporate the

stipulated facts into our findings by this reference.     Petitioner

resided in Shrewsbury, Massachusetts, when his petition in this

case was filed.

     Petitioner failed to file Federal income tax returns for

1996, 1997, 1998, and 2000.    Respondent prepared substitute

returns pursuant to section 6020(b) and determined deficiencies

for all relevant years.     Respondent mailed a notice of deficiency

dated April 19, 2002, for 1996, 1997, and 1998 to petitioner, and

petitioner received the notice.2    However, the record does not

disclose whether respondent mailed a notice of deficiency to

petitioner for 2000.

     Petitioner failed to petition this Court regarding the

notice of deficiency for 1996, 1997, and 1998, and on March 3,

2003, respondent assessed tax deficiencies against petitioner for

1996, 1997, and 1998.   Also, on March 3, 2003, respondent

assessed a tax deficiency against petitioner for 2000.    For

reasons that are not explained in the record, in March 2003

respondent erroneously abated the deficiencies owed by petitioner

for 1996, 1997, and 1998.    On April 21, 2003, respondent reversed

the abatement and reinstated the 1997 assessment, and on April


     2
       Petitioner attached a copy of this notice to his request
for a sec. 6330 hearing.
                                - 3 -

28, 2003, respondent reversed the abatements and reinstated the

1996 and 1998 assessments.    Respondent subsequently sent

petitioner notices of balance due for the unpaid balances of the

1996, 1997, 1998, and 2000 assessments.

     On October 25, 2003, respondent mailed to petitioner a Final

Notice of Intent to Levy and Your Right to a Hearing Under

Section 6330.   In response, petitioner submitted a timely request

for a section 6330 hearing, attaching to it a nine-page statement

containing mostly frivolous and groundless arguments.

     Petitioner’s case was originally assigned to Settlement

Officer S. Gropack (Officer Gropack).    After reviewing

petitioner’s request for a hearing, Officer Gropack mailed to

petitioner a letter dated January 21, 2005, indicating that (1)

the Appeals Office does not provide a face-to-face hearing if the

only issues raised are frivolous or groundless, (2) the arguments

included in petitioner’s hearing request are frivolous or

groundless, (3) petitioner is not entitled to a face-to-face

hearing if the only issues raised are frivolous and groundless,

and (4) petitioner could have a telephone or correspondence

hearing to discuss any relevant challenges to respondent’s

proposed collection action.    Officer Gropack scheduled a

telephone hearing for February 24, 2005, but also informed

petitioner that if he wanted to have a face-to-face
                                - 4 -

hearing, he would have to send a letter to Officer Gropack

describing the legitimate issues he wished to discuss.

     On February 24, 2005, petitioner submitted a letter to

Officer Gropack containing frivolous and groundless arguments and

a request for a face-to-face hearing at the closest Appeals

Office to petitioner’s residence.    Respondent transferred

petitioner’s case to the Boston Appeals Office, where it was

assigned to Settlement Officer Lisa Boudreau (Officer Boudreau or

hearing officer).   By letter dated June 14, 2005, Officer

Boudreau advised petitioner that he did not qualify for a face-

to-face hearing because the arguments he had presented were

frivolous.    Officer Boudreau reiterated that petitioner would

only receive a face-to-face hearing if he presented legitimate

issues.    In the alternative, Officer Boudreau offered petitioner

a telephone hearing and the right to discuss by correspondence

any relevant challenges to the proposed levy.    In a letter dated

July 9, 2005, petitioner continued to assert frivolous arguments,

refused to participate in a telephone hearing, and reiterated his

request for a face-to-face hearing.

     On October 19, 2005, the Appeals Office issued to petitioner

a Notice of Determination Concerning Collection Action(s) Under

Section 6320 and/or 6330 (notice of determination) with respect

to petitioner’s outstanding tax liabilities for the years in

issue.    In the notice of determination and an attachment to the
                                   - 5 -

notice, the Appeals Office determined that the proposed levy

should be sustained because all statutory and administrative

requirements had been met, petitioner had raised only frivolous

arguments, petitioner did not propose a viable collection

alternative, and the intrusiveness of the enforced collection was

necessary to provide for the efficient collection of the taxes

owed.       However, in the attachment to the notice of determination,

the Appeals Office3 stated the following:

     I have not verified whether the taxpayer received a
     statutory notice of deficiency for form 1040 for the
     calendar year ending December 31, 2000 and as such he
     may be able to challenge the existence or amount of the
     liability.

Neither the notice of determination nor the attachment indicates

that the Appeals Office considered the legal effect on the 2000

assessment of a failure by respondent to issue a notice of

deficiency for 2000 to petitioner.

     On November 21, 2005, the petition in this case was filed.

Among his arguments, petitioner alleges that respondent’s

determination is invalid because (1) petitioner never received a

valid notice of deficiency, (2) petitioner was denied an

opportunity to challenge the existence of the underlying tax

liability for the years at issue, (3) respondent never assessed


        3
      Although the attachment was unsigned, we infer from the
attachment that it was prepared by Officer Boudreau as it
summarizes in the first person what happened during the sec. 6330
proceeding.
                               - 6 -

petitioner’s alleged tax liability or delivered notice and demand

for payment, and (4) respondent failed to comply with statutory

and regulatory provisions for section 6330 hearings by refusing

to grant petitioner a face-to-face hearing.

                              OPINION

I.   Determination To Proceed With Collection

     Section 6330(a) provides that no levy may be made on any

property or right to property of any person unless the Secretary

has notified such person in writing of the right to a hearing

before the levy is made.   If a taxpayer makes a request for a

hearing, a hearing shall be held before an impartial officer or

employee of the Internal Revenue Service Office of Appeals.      Sec.

6330(b)(1), (3).   At the hearing, a taxpayer may raise any

relevant issue, including appropriate spousal defenses,

challenges to the appropriateness of the collection action, and

collection alternatives.   Sec. 6330(c)(2)(A).   A taxpayer is

precluded from contesting the existence or amount of the

underlying tax liability at the hearing unless the taxpayer did

not receive a notice of deficiency for the tax in question or did

not otherwise have an earlier opportunity to dispute the

tax liability.   Sec. 6330(c)(2)(B); see also Sego v.

Commissioner, 114 T.C. 604, 609 (2000).

     Following a hearing, the Appeals Office must make a

determination whether the proposed levy action may proceed.      In
                                  - 7 -

so doing, the Appeals Office is required to take into

consideration:    (1) Verification presented by the Secretary that

the requirements of applicable law and administrative procedures

have been met, (2) relevant issues raised by the taxpayer, and

(3) whether the proposed levy action appropriately balances the

need for efficient collection of taxes with a taxpayer’s concerns

regarding the intrusiveness of the proposed levy action.      Sec.

6330(c)(3).

     Section 6330(d)(1) grants this Court jurisdiction to review

the determination made by the Appeals Office in connection with

the section 6330 hearing.      Where the underlying tax liability is

properly at issue, the Court reviews any determination regarding

the underlying tax liability de novo.      Sego v. Commissioner,

supra at 610.    The Court reviews any other administrative

determination regarding the proposed levy action for abuse of

discretion. Id.   An abuse of discretion occurs if the Appeals

Office exercises its discretion “arbitrarily, capriciously, or

without sound basis in fact or law.”      Woodral v. Commissioner,

112 T.C. 19, 23 (1999).

     A.   1996, 1997, and 1998

          1.     Notice of Deficiency

     Petitioner argues that he did not receive a valid notice of

deficiency for 1996, 1997, and 1998.      However, petitioner does

not dispute that respondent mailed him a notice of deficiency
                               - 8 -

dated April 19, 2002, for 1996, 1997, and 1998 or that he

received it.   His arguments focus solely on the adequacy of the

notice.   Among his arguments, petitioner claims that the notice

was not delivered by an authorized party, was not signed, and

showed no deficiency.   Petitioner’s assertions, however, are

completely without merit.   A notice of deficiency is validly

issued if sent by certified or registered mail to the taxpayer’s

last known address.   Sec. 6212(a) and (b).    There is no

requirement that the notice be specially delivered by an

authorized agent.   The Commissioner is also under no obligation

to sign a statutory notice of deficiency in order for the notice

to be valid.   Sec. 6212; see Commissioner v. Oswego Falls Corp.,

71 F.2d 673, 677 (2d Cir. 1934), affg. 26 B.T.A. 60 (1932);

Pendola v. Commissioner, 50 T.C. 509, 514 (1968); Stone v.

Commissioner, T.C. Memo. 1998-314.     Moreover, petitioner’s

interpretation that the notice he received represented a mere

“suggestion” to pay tax is baseless given the clarity of the

language used.4   The notice was clearly labeled “Notice of

Deficiency”, stated that additional amounts were owed, and

provided a detailed listing of the deficiencies determined by



     4
       Sec. 7522(a) provides insight as to the content required
in a notice of deficiency by stating that “Any notice to which
this section applies shall describe the basis for, and identify
the amounts (if any) of, the tax due, interest, additional
amounts, additions to the tax, and assessable penalties included
in such notice.” However, sec. 7522(a) also provides that an
inadequate description “shall not invalidate such notice.”
                                 - 9 -

respondent for the years covered by the notice.     We reject

petitioner’s misguided reading of the notice and hold that

respondent complied with all statutory requirements for a valid

notice of deficiency.5

            2.   Assessment and Notice and Demand

     Petitioner argues that respondent failed to validly assess

petitioner’s 1996-98 tax liabilities.     Federal tax assessments

are formally recorded on a summary record of assessment when they

are made.    Sec. 6203.   The summary record must “provide

identification of the taxpayer, the character of the liability

assessed, the taxable period, if applicable, and the amount of

the assessment.”    Sec. 301.6203-1, Proced. & Admin. Regs.

Section 6330(c)(1) does not require the Appeals Office to rely on

a particular document to verify that it properly assessed the tax

liabilities in question.    See Roberts v. Commissioner, 118 T.C.
365, 371 n.10 (2002), affd. 329 F.3d 1224 (11th Cir. 2003); Kubon

v. Commissioner, T.C. Memo. 2005-71.     It is now well established

that Appeals officers may rely on Form 4340,6 Certificate of

Assessments, Payments, and Other Specified Matters, to verify



     5
       Because we find that petitioner received a valid notice of
deficiency for 1996, 1997, and 1998, petitioner is precluded from
contesting his underlying tax liability for 1996, 1997, and 1998.
     6
       Form 4340, Certificate of Assessments, Payments, and Other
Specified Matters, constitutes a valid verification that the
requirements of any applicable law or administrative procedure
have been met under sec. 6330(c)(1). See Craig v. Commissioner,
119 T.C. 252, 262 (2002).
                              - 10 -

that a valid assessment was made.   See Nestor v. Commissioner,

118 T.C. 162, 166 (2002); Schaper v. Commissioner, T.C. Memo.

2002-203; Schroeder v. Commissioner, T.C. Memo. 2002-190.     Absent

a showing of irregularity, a Form 4340 is sufficient to establish

that a valid assessment was made.   See Nestor v. Commissioner,

supra at 167; Davis v. Commissioner, 115 T.C. 35, 40-41 (2000);

Yazzie v. Commissioner, T.C. Memo. 2004-233.   In the present

case, the Forms 4340 for 1996, 1997, and 1998 identify

petitioner, the type of liability assessed, the taxable period,

and the amount of the assessment.   Because petitioner does not

identify any irregularities in the assessment procedure used to

assess the 1996, 1997, and 1998 liabilities, we must conclude

that valid assessments for those years were made.

     Petitioner also argues that respondent failed to issue

notice and demand for payment with respect to the 1996-98

liabilities.   The Appeals officer may rely on Form 4340 to verify

that a notice and demand for payment was sent to the taxpayer.

See Schaper v. Commissioner, supra; Schroeder v. Commissioner,

supra.   In this case, the Forms 4340 for 1996, 1997, and 1998

show that respondent issued to petitioner notices of balance due

for each of the unpaid tax liabilities.7   Petitioner has failed to


     7
       Notices of balance due constitute notice and demand for
payment within the meaning of sec. 6303(a). See Thompson v.
Commissioner, T.C. Memo. 2004-204; Henderson v. Commissioner,
T.C. Memo. 2004-157; Standifird v. Commissioner, T.C. Memo. 2002-
                                                   (continued...)
                               - 11 -

present any credible evidence that notice and demand was not

issued as indicated on the Forms 4340.     Consequently, we conclude

that notices and demands were properly issued to petitioner with

respect to the 1996-98 liabilities.

           3.   Section 6330 Hearing

     Lastly, petitioner argues that he was denied a proper

section 6330 hearing.   Petitioner’s principal argument is that

respondent improperly denied him a face-to-face section 6330

hearing.   We have held repeatedly that because a hearing

conducted under section 6330 is an informal proceeding instead of

a formal adjudication, a face-to-face hearing is not mandatory.

See Katz v. Commissioner, 115 T.C. 329, 337 (2000); Davis v.

Commissioner, supra at 41.    Accordingly, while a hearing may take

the form of a face-to-face meeting, a proper section 6330 hearing

may also be conducted by telephone or written correspondence.

Katz v. Commissioner, supra at 337-338; sec. 301.6330-1(d)(2),

Q&A-D6, Proced. & Admin. Regs.    Once a taxpayer is given a

reasonable opportunity for a hearing and fails to avail himself

of that opportunity, this Court has sustained respondent’s

determination to proceed with collection based upon an Appeals

officer’s review of the case file.      See, e.g., Bean v.




     7
     (...continued)
245, affd. 72 Fed. Appx. 729 (9th Cir. 2003).
                             - 12 -

Commissioner, T.C. Memo. 2006-88; Ho v. Commissioner, T.C. Memo.

2006-41; Leineweber v. Commissioner, T.C. Memo. 2004-17.

     Petitioner repeatedly asserted frivolous and groundless

arguments regarding all of his unpaid tax liabilities throughout

the section 6330 hearing process and at trial.   The Appeals

Office offered petitioner the right to conduct his section 6330

hearing by telephone and/or through written correspondence.    The

Appeals Office also advised petitioner on several occasions that

it would grant petitioner’s request for a face-to-face hearing if

petitioner identified relevant issues he wanted to discuss.    In

lieu of identifying relevant issues, petitioner continually

responded with more frivolous arguments and refused to

participate in a telephone hearing.   At no time did petitioner

identify any relevant issue he would discuss if granted a face-

to-face hearing.

     With respect to petitioner’s 1996, 1997, and 1998

liabilities, we hold that respondent did not err in refusing to

grant petitioner a face-to-face hearing, and we sustain

respondent’s proposed collection action.

     B.   2000

     Section 6330(c)(1) provides that a hearing officer, during a

section 6330 hearing, shall “obtain verification from the

Secretary that the requirements of any applicable law or

administrative procedure have been met.”   The obligation imposed
                               - 13 -

upon a hearing officer by section 6330(c)(1) is mandatory.     The

hearing officer’s obligation to obtain verification that

applicable legal and administrative procedures have been met

attaches whenever a taxpayer has made a timely request for a

hearing.   See sec. 6330(b)(1) (“If [a] person requests a hearing

under subsection (a)(3)(B), such hearing shall be held by the

Internal Revenue Service Office of Appeals.”).   When a taxpayer

makes a timely request for a section 6330 hearing, the hearing

must be offered, and it must be conducted in accordance with

section 6330(c).

     We examine the record to decide whether the hearing officer

complied with section 6330(c)(1).   In the notice of

determination, the Appeals Office refers petitioner to an

attached statement which “shows, in detail, the matters we

considered at your Appeals hearing and our conclusions about

them” and concludes that the “Issuance of the Final Notice and

the proposed levy action are fully sustained.”   In the attachment

to the notice of determination, the hearing officer states that

she did not verify whether petitioner received a statutory notice

of deficiency for 2000.8   In the hearing officer’s activity

record, which was introduced as an exhibit by respondent, the

hearing officer made the following entry for June 14, 2005:    “Per


     8
       The Form 4340 for 2000 contains no reference to a notice
of deficiency being issued for that year, and the record does not
contain a copy of a notice of deficiency for 2000.
                                  - 14 -

the documents that were requested For 2000:        these are not the

SNOD.       Requested DLN of the TC 290.   Checked ICS:   no ICS history

for this t/p.”9      The activity record also shows that the hearing

officer made the following entry on July 20, 2005:         “To date I

have been unable to verify a SNOD for 2000.        For 1996-1998

liability issues are precluded from consideration.         For 2000 they

may not be, but the t/p has not brought up any relevant

arguments, just frivolous arguments.”

     The relevant parts of the record summarized above establish

that the hearing officer did not receive verification during

petitioner’s section 6330 hearing that respondent had issued a

notice of deficiency for 2000 to petitioner before assessing

petitioner’s 2000 deficiency.       Moreover, the record contains no

indication that the hearing officer or the Appeals Office

considered the effect on the 2000 assessment of a failure by

respondent to verify that a notice of deficiency for 2000 was

mailed to petitioner.




        9
      Although the entries in the activity record are not always
intelligible due to the coding and numbering utilized by
respondent’s employees, we understand the term “SNOD” to be an
acronym for a statutory notice of deficiency.
                              - 15 -

     If the Secretary10 determines that there is a deficiency in

income tax, he may send a notice of deficiency to the taxpayer by

certified mail or registered mail.     Sec. 6212(a).   The notice

must be sent to the taxpayer’s last known address.      Sec.

6212(b)(1).   Within 90 days, or 150 days if the notice is

addressed to a person outside the United States, after the notice

of deficiency is mailed, the taxpayer may file a petition with

the Tax Court for a redetermination of the deficiency.      Sec.

6213(a).   Section 6213(a) expressly prohibits the Secretary,

except in the case of termination and jeopardy assessments made

under sections 6851, 6852, and 6861, from assessing a deficiency

and attempting to collect a deficiency before a notice of




     10
      The term “Secretary” means “the Secretary of the Treasury
or his delegate”, sec. 7701(a)(11)(B), and the term “or his
delegate” means “any officer, employee, or agency of the Treasury
Department duly authorized by the Secretary of the Treasury
directly, or indirectly by one or more redelegations of
authority, to perform the function mentioned or described in the
context”, sec. 7701(a)(12)(A).
                               - 16 -

deficiency is sent.11   See Freije v. Commissioner, 125 T.C. 14,

35-36 (2005).

     As we previously noted, section 6330(c)(1) requires an

officer who is presiding over a section 6330 hearing to “obtain

verification from the Secretary that the requirements of any

applicable law or administrative procedure have been met.”    The

record before us clearly establishes that the hearing officer in

this case did not receive verification that a critical legal

requirement for a valid 2000 assessment had been met.    She did

not personally verify, or receive any verification from the

Secretary or his designee, that a notice of deficiency had been

sent to petitioner for 2000.    Absent such verification, it was

impossible for the hearing officer to properly conclude, as

required by section 6330(c)(1), that applicable legal and


     11
          Sec. 6213(a) provides, in pertinent part:

     Except as otherwise provided in section 6851, 6852, or
     6861 no assessment of a deficiency * * * and no levy or
     proceeding in court for its collection shall be made,
     begun, or prosecuted until such notice has been mailed
     to the taxpayer, nor until the expiration of such 90-
     day or 150-day period, as the case may be, nor, if a
     petition has been filed with the Tax Court, until the
     decision of the Tax Court has become final.
     Notwithstanding the provisions of section 7421(a), the
     making of such assessment or the beginning of such
     proceeding or levy during the time such prohibition is
     in force may be enjoined by a proceeding in the proper
     court, including the Tax Court, and a refund may be
     ordered by such court of any amount collected within
     the period during which the Secretary is prohibited
     from collecting by levy or through a proceeding in
     court under the provisions of this subsection.
                              - 17 -

administrative requirements had been met with respect to the

assessment of the 2000 deficiency.

     Although petitioner made numerous frivolous and groundless

arguments,12 including arguments that he is not required to pay

income tax and that no law authorizes the Internal Revenue

Service to make substitute returns, and generally engaged in

irresponsible behavior during the section 6330 hearing process

and at trial, his conduct does not obviate the responsibility of

a hearing officer under section 6330(c)(1) to obtain verification

that the legal and administrative requirements for a proper

assessment and related collection activity have been met.

Because it is clear from the record that the hearing officer did

not obtain or receive verification that respondent had issued a

notice of deficiency for 2000 to petitioner, we must conclude

that the requirements of section 6330(c)(1) were not met and that

the Appeals Office’s conclusion to the contrary was erroneous.

See Freije v. Commissioner, supra at 36.   Because it is clear

that the Appeals Office reached its conclusion regarding the

section 6330(c)(1) requirement without a sound basis for the

conclusion in either fact or law, we hold that the Appeals Office




     12
       Among his arguments, petitioner asserts that there is no
statutory authority for imposing liability in connection with the
income taxes at issue and that no statute requires him to pay the
taxes assessed.
                              - 18 -

abused its discretion in sustaining respondent’s levy action with

respect to the 2000 liability.

II.   Section 6673(a)

      Section 6673(a)(1) authorizes this Court to require a

taxpayer to pay to the United States a penalty, not to exceed

$25,000, if it appears that the taxpayer has instituted or

maintained a proceeding primarily for delay or that the

taxpayer's position is frivolous or groundless.    Section

6673(a)(1) applies to proceedings under section 6330.      See

Pierson v. Commissioner, 115 T.C. 576, 581 (2000).    In

proceedings under section 6330, we have imposed the penalty on

taxpayers who raised frivolous and groundless arguments with

respect to the legality of the Federal tax laws.   See, e.g.,

Roberts v. Commissioner, 118 T.C. 372-373; Eiselstein v.

Commissioner, T.C. Memo. 2003-22; Yacksyzn v. Commissioner, T.C.

Memo. 2002-99.

      In a motion for summary judgment and to impose a penalty

under section 6673, respondent warned petitioner that his

unfounded allegations constituted a frivolous appeal subject to

monetary sanctions under section 6673(a)(1).   Although we denied

the motion before trial because we were not convinced that

summary judgment was appropriate, petitioner continued at trial

to assert meritless arguments regarding the validity of the

1996-98 notice of deficiency, his obligation to pay taxes, and
                               - 19 -

other matters.    Petitioner's conduct to date as summarized in

this opinion demonstrates that petitioner's arguments challenging

respondent's collection action with respect to petitioner's

1996-98 liabilities were frivolous and/or groundless.    We shall

require petitioner to pay to the United States a penalty under

section 6673(a)(1) in the amount of $6,000.

     Our conclusion that it is appropriate to impose a section

6673 penalty on petitioner is the direct result of petitioner's

arguments.    We believe that our conclusion is warranted even

though we have also held that the Appeals Office abused its

discretion regarding petitioner's 2000 liability.    Our holding

regarding the 2000 liability is not the result of any argument

that petitioner made.    Rather, it stems from the rather obvious

failure of respondent, as shown by the record, to present

verification to the hearing officer that he issued a notice of

deficiency for 2000 to petitioner before he assessed the 2000

deficiency.    Our authority to impose a section 6673 penalty in

this case arises from section 6673(a)(1) and is invoked by

petitioner's frivolous and groundless arguments regarding his

1996-98 liabilities.    There is nothing in section 6673(a)(1) to

suggest that our authority to impose a section 6673 penalty is

constrained in any way by the fact that petitioner was lucky

enough to obtain a favorable ruling regarding respondent's

proposed collection action with respect to the 2000 liability.
                             - 20 -

     We have considered the remaining arguments of both parties

and to the extent not discussed above, conclude those arguments

are irrelevant, moot, or without merit.

     To reflect the foregoing,


                                          An appropriate decision

                                   will be entered.